313 S.W.3d 734 (2010)
Andre DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70712.
Missouri Court of Appeals, Western District.
June 29, 2010.
Frederick J. Ernst, for Appellant.
Daniel N. McPherson, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.
Prior report: 198 S.W.3d 208.

ORDER
PER CURIAM:
Andre Davis appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions for sexual abuse, section 566.100, RSMo 2000; forcible rape, section 566.030, RSMo Cum.Supp.2009; kidnapping, section 565.110, RSMo Cum. Supp.2009; robbery in the first degree, section 569.020, RSMo 2000; and two counts of armed criminal action, section 571.015, RSMo 2000, and consecutive sentences of fifteen years, life, fifteen years, thirty years, forty-five years, and forty-five years imprisonment, respectively. Davis contends that he was denied effective assistance of counsel when counsel adduced evidence of the victim's misidentification of another person, which was inconsistent with the defense theory that the relationship was consensual and that the sexual assault claims were fabricated to cover an illicit relationship with Davis. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).